J-S55031-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,          :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
               Appellee                :
                                       :
                    v.                 :
                                       :
TYLER T. HEAGY,                        :
                                       :
               Appellant               :    No. 362 MDA 2017

               Appeal from the PCRA Order February 7, 2017
             in the Court of Common Pleas of Lebanon County
            Criminal Division at No(s): CP-38-CR-0000680-2014

BEFORE: DUBOW, RANSOM, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:               FILED OCTOBER 11, 2017

     Tyler T. Heagy (Appellant) appeals from the February 8, 2017 order

dismissing his petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

     On October 7, 2014, Appellant pled guilty to criminal trespass, two

counts of simple assault, reckless endangerment, criminal mischief, and two

summary counts of harassment. That same day, Appellant was sentenced to

an aggregate term of time served to 23 months’ incarceration.

     Appellant’s direct appeal was quashed by this Court due to his failure

to file “a timely post-sentence motion and/or a timely notice of appeal.”

Commonwealth v. Heagy, 136 A.3d 1032 (Pa. Super. 2016). No petition

for allowance of appeal was filed. On March 16, 2016, Appellant filed a pro

se PCRA petition.    Counsel was appointed and an amended petition was



*Retired Senior Judge assigned to the Superior Court.
J-S55031-17


filed. Following a hearing on Appellant’s petition, the parties were directed

by the PCRA court to file briefs.

      During the pendency of these proceedings, the Commonwealth

informed the PCRA court that Appellant’s maximum sentence had expired on

August 25, 2016. On this basis, the PCRA court denied Appellant’s petition

on February 8, 2017. This timely-filed appeal followed.1

      The timeliness of a post-conviction petition is jurisdictional.        See,

e.g., Commonwealth v. Lewis, 63 A.3d 1274, 1280-81 (Pa. Super. 2013)

(quoting Commonwealth v. Chester, 895 A.2d 520, 522 (Pa. 2006)) (“[I]f

a PCRA petition is untimely, neither this Court nor the [PCRA] court has

jurisdiction over the petition.     Without jurisdiction, we simply do not have

the legal authority to address the substantive claims.”).

      Generally, a petition for relief under the PCRA, including a second or

subsequent petition, must be filed within one year of the date the judgment

of sentence is final unless the petition alleges, and the petitioner proves,

that an exception to the time for filing the petition is met, and that the claim

was raised within 60 days of the date on which it became available.            42

Pa.C.S. § 9545(b) and (c).

      [I]n circumstances in which no timely direct appeal is filed
      relative to a judgment of sentence, and direct review is therefore
      unavailable, the one-year period allowed for the filing of a post-
      conviction petition commences upon the actual expiration of the


1 In light of our disposition herein, a recitation of the issues raised on appeal
is unnecessary.


                                     -2-
J-S55031-17


      time period allowed for seeking direct review, as specified in the
      PCRA.

Commonwealth v. Brown, 943 A.2d 264, 268 (Pa. 2008).

      In light of our Supreme Court’s holding in Brown, which is nearly

identical to this case factually, because this Court previously determined that

Appellant’s direct appeal was not timely filed, his judgment of sentence

became final thirty days after he was sentenced, in November 2014.

Therefore, he had until November 2015 to file a timely PCRA petition. Thus,

his March 2016 PCRA petition was untimely filed. In his petition, Appellant

neither pled nor offered to prove any timeliness exception. Therefore, the

PCRA court was without jurisdiction to consider the merits of the petition.

      Even if the PCRA court and this Court had jurisdiction to entertain

Appellant’s petition, he would still not be entitled to relief. To be eligible for

relief under the Post-Conviction Relief Act, at the time relief is granted, a

petitioner must be, inter alia, “currently serving a sentence of imprisonment,

probation or parole for the crime[.]” 42 Pa.S.C. § 9543.

      [T]he denial of relief for a petitioner who has finished serving his
      sentence is required by the plain language of the statute. To be
      eligible for relief a petitioner must be currently serving a
      sentence of imprisonment, probation or parole. To grant relief at
      a time when appellant is not currently serving such a sentence
      would be to ignore the language of the statute.

Commonwealth v. Ahlborn, 699 A.2d 718, 720 (Pa. 1997).

      At his PCRA hearing Appellant acknowledged that his maximum

sentence was set to expire in late August 2016. See N.T., 8/15/2016, at 4



                                   -3-
J-S55031-17


(“[S]o my one maximum date would be August 22nd of this year - mean of

this month”). This was confirmed following the hearing in a letter addressed

to the PCRA court, wherein the Commonwealth advised the court that it had

inquired with the Lebanon County Probation Services, and was informed that

Appellant’s maximum sentence expired on August 25, 2016. See Letter to

the PCRA Court, 8/30/2016.

       Indeed, the PCRA court asserts that although Appellant did not

address this issue in its brief in support of his petition, in a correspondence

to the PCRA court, Appellant “confirm[ed] that his maximum sentence in this

matter ha[d] expired but argue[d] that th[e] PCRA proceeding should not be

dismissed because it was already pending at the time of expiration of his

sentence.”    Trial Court Opinion, 2/7/2017, at 2-3 (unnumbered).           See

Appellant’s pro se letter to PCRA Court, 9/23/2016, at 1-4.2      Appellant is

mistaken.

      Our [S]upreme [C]ourt has held that, to be eligible for relief
      under the PCRA, the petitioner must be “currently serving a
      sentence of imprisonment, probation or parole for the crime.” 42
      Pa.C.S.[] § 9543(a)(1)(i). As soon as his sentence is completed,
      the petitioner becomes ineligible for relief, regardless of whether
      he was serving his sentence when he filed the petition. In
      addition, this [C]ourt determined in Commonwealth v. Fisher,

2 Despite Appellant’s apparent acknowledgment and understanding regarding
the August 2016 sentence expiration date, the record reflect a pro se letter
from Appellant filed on October 11, 2016. Within this correspondence,
Appellant sought clarification on his expiration date, averring he received
information that his maximum sentence was set to expire on April 12, 2017.
Regardless of which date is accurate, for the reasons that follow, Appellant is
unable to obtain relief under the PCRA.


                                  -4-
J-S55031-17


      703 A.2d 714 (Pa. Super. 1997), that the PCRA precludes relief
      for those petitioners whose sentences have expired, regardless
      of the collateral consequences of their sentence.

Commonwealth v. Hart, 911 A.2d 939, 941-42 (Pa. Super. 2006) (some

citations omitted).

      Accordingly, because the PCRA court determined that Appellant is no

longer serving a sentence, and the date Appellant cited in his October 11th

correspondence has since passed as well, we conclude that despite any

jurisdictional issues that may be present, Appellant is still ineligible for relief.

Thus, in light of the foregoing, we affirm the order of the PCRA court denying

Appellant’s petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/11/2017




                                    -5-